IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

Ascentech Pty Ltd as Trustee for The Smith )
Family Trust )
)
Plaintiff, ) Civil Action No.:

) 1:19-cv-00100-LMB-IDD
)
v. )
)
Ascora GmbH )
)
Defendant. )
)

 

THE PARTIES’ JOINT RESPONSE TO THE
COURT’S ORDER OF DECEMBER 5, 2019

In the Court’s Order of December 5, 2019 [Dkt. No. 27], the Court allowed the
parties until December 27, 2019 to file any objections or replies to the Response [DKt.
No. 26] of the United States Patent and Trademark Office (“USPTO”) to the Court’s
Order of October 23, 2019 [Dkt. No. 22].

In its Response, the USPTO suggested two changes to the Revised Final Consent
Judgment. The parties hereby jointly confirm that they consent to the changes in the

Revised Final Consent Judgment as proposed by the USPTO.

 
By: _/s/H. Jay Spiegel
H. Jay Spiegel (VA Bar 20647)

H. Jay Spiegel & Associates
P.O. Box 11

Mount Vernon, VA 22121
P: (703) 619-0101

F. (703) 619-0110 — Fax

Email: jayspiegel@aol.com

Counsel for Ascentech Pty Ltd as
Trustee for The Smith Family

Dated: December 9, 2019

By:

/s/ Jordan S. Weinstein

Jordan S. Weinstein (VA Bar 36754)

BARNES & THORNBURG LLP

1717 Pennsylvania Avenue N.W.

Suite 500

Washington, D.C. 20006

P:202-289-1313

F:202-289-1330

E-mail: jordan. weinstein@btlaw.com
dbondurant@btlaw.com

compulaw@btlaw.com

Counsel for Ascora GmbH

 

 
